Title: To George Washington from Benjamin Harrison, 13 November 1784
From: Harrison, Benjamin
To: Washington, George

 

My Dear Sir,
Rich[mon]d [Va.] Novr 13th 1784

I was in great hopes of seeing you here before this that I might have acknowledged the rect of your favor of the 10th of last month in person, and have told you how much I approve your plan for opening the navigation of the western waters. The letter was so much more explicit than I could be that I took the liberty to lay it before the assembly, who appear so impress’d with the utility of the measure that I dare say they will order the survey you propose immediately and will at their next sitting proceed to carry the plan into execution.
My time of service is so near expiring that I must remove my family and effects next week or my successor will elbow me out perhaps which would not be quite so comfortable, indeed there is a vacancy for an assembly man in Chs city and I shall endeavour to fill it and it seems there is such opposition to me that unless I go down a few days before the election there is a probability of my being disappointed. Mrs Harrison joins me in compliments to your good lady, who she had hopes of seeing here when last down to have renew’d an acquaintance of very long standing but which has been so much interruped of late years. I am with every sentiment of esteem and regard Dr Sir your affect. and obedt servt

Benj. Harrison

